MEMORANDUM **
Juan Manual Ramirez appeals his conviction, following a guilty plea, and sentence for the illegal use of a communications facility in violation of 21 U.S.C. § 843(b).
Pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), counsel for Ramirez has filed a brief stating that there are no meritorious issues for review, and a motion to withdraw as counsel of record. Ramirez has not filed a pro se supplemental brief.
In the plea agreement, Ramirez waived his right to appeal any sentence that was within the statutory maximum. Ramirez was sentenced within the statutory maximum of 96 months. Having independently reviewed the record pursuant to Penson v. Ohio, 488 U.S. 75, 109 S.Ct. 346, 102 L.Ed.2d 300 (1988), we are satisfied that the plea agreement, including the waiver of the right to appeal, was entered knowingly and voluntarily. United States v. Aguilar-Muniz, 156 F.3d 974, 976 (9th Cir.1998). We therefore enforce the waiver, grant the motion to withdraw, and dismiss the appeal.
DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.